F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          MAR 22 2001
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    OSCAR STEPHEN JARRELL,

                Petitioner-Appellant,

    v.                                                   No. 00-5181
                                                    (D.C. No. 99-CV-51-H)
    LENORA JORDAN, Warden,                               (N.D. Okla.)

                Respondent-Appellee.


                            ORDER AND JUDGMENT            *




Before SEYMOUR , BALDOCK , and LUCERO , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      In September 1996, petitioner Oscar Stephen Jarrell pleaded guilty in an

Oklahoma state court to four counts, including first degree burglary and wearing

a mask in the commission of a crime, and was sentenced to four concurrent prison

terms, the longest of which was ten years. In January 1999, he filed a petition for

a writ of habeas corpus pursuant to 28 U.S.C. § 2254 raising a variety of issues:

ineffective assistance of counsel; denial of right to appeal from guilty plea;

unknowing and involuntary guilty plea due to mental incompetency; illegal

seizure of evidence; false arrest; failure of prosecution to disclose evidence;

perjured testimony by arresting officer; and denial of right to speedy trial. The

district court determined that most issues were procedurally barred because they

previously had been denied on independent and adequate grounds in state court.

The court rejected on the merits petitioner’s claim that he was mentally

incompetent to enter his guilty pleas. Petitioner filed a notice of appeal, and the

matter is now before us on his request for a certificate of appealability (COA),

which the district court has previously denied.

      To be entitled to a COA with respect to his substantive competency claim,

petitioner must make a “substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c). To be entitled to a COA with respect to the district

court’s determination that he had procedurally defaulted most of his claims,

petitioner must show that it is debatable whether the district court was correct in


                                         -2-
this procedural ruling and that it is debatable whether the petition states a valid

claim of the denial of a constitutional right.         Slack v. McDaniel , 529 U.S. 473,

484 (2000).

       Petitioner contends that he was mentally incompetent to enter his guilty

pleas because he was on suicide watch and psychotropic drugs at the time and that

the drugs made his mouth so numb that he physically could not speak. The record

indicates, however, that at his plea hearing, he verbally stated that he had

discussed the matters with his counsel, understood the rights he was waiving, and

that he understood and had discussed with counsel a form he admitted he had

signed called “Findings of Fact--Acceptance of Guilty Plea.” On this form, he

indicated that he was not taking any medication or was failing to take any

prescribed medication, that he understood the nature and consequences of the

proceeding, and that he committed the crimes as charged. Based on the testimony

at the hearing and the form, the state court found that the guilty pleas were

knowing and voluntary. We must presume this factual finding to be correct,

28 U.S.C. § 2254(e)(1), and petitioner has provided nothing but conclusory

allegations to challenge this finding. This is insufficient to make the showing

necessary for a COA to issue.      See Lasiter v. Thomas , 89 F.3d 699, 702 (10th Cir.

1996) (“Solemn declarations in open court carry a strong presumption of verity.

The subsequent presentation of conclusory allegations unsupported by specifics


                                                 -3-
is subject to summary dismissal, as are contentions that in the face of the record

are wholly incredible.”) (quotation omitted).

      The district court found petitioner’s other claims procedurally barred

because the petitioner had not moved to withdraw his guilty pleas or taken a

direct appeal and the Oklahoma Court of Criminal Appeals had dismissed his

appeal of the denial of post-conviction relief because petitioner violated a court

rule by failing to attach a copy of the state district court’s order to his petition in

error. See Duvall v. Reynolds , 139 F.3d 768, 797 (10th Cir. 1998) (upholding

determination of procedural default on same ground). As in the district court,

petitioner on appeal has failed to demonstrate the cause and prejudice or

fundamental miscarriage of justice necessary to excuse his procedural default.

Petitioner has thus not demonstrated that it is debatable whether the district

court’s procedural ruling was correct.

      Petitioner’s application for a certificate of appealability is DENIED and

the appeal is DISMISSED.



                                                       Entered for the Court



                                                       Bobby R. Baldock
                                                       Circuit Judge



                                           -4-